Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 (and dependent claims 2-4 dependent therefrom), 6 (and dependent claims 7-9, 11 dependent therefrom), 13 (and dependent claims ), 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 (and dependent claims 2-4 dependent therefrom), 6 (and dependent claims 7-9, 11, 22 dependent therefrom), 13 (and dependent claims 14-17, 19-20, 23-25), “the first dielectric being different than the second dielectric” is unclear as to what is different (i.e. shape, size, composition, physical property).  For the sake of compact prosecution, these claims are interpreted in the instant Office action as follows: “different” is referring to a physical property, based on Fig. 4A (Dk) and [0029] (“dielectric constant”).  This interpretation is to be confirmed by applicant in the next office action.
Claim 2 recites the limitation "the conductive layers" in line .  There is insufficient antecedent basis for this limitation in the claim.  For the sake of compact prosecution, claim 2 is interpreted in the instant Office action as follows: “the conductive layers” is equivalent to “the multiple layers” as cited in line 2.  This interpretation is to be confirmed by applicant in the next office action.
Claims 3, 4 each recite the limitations “the second dielectric constant” and “the first dielectric constant” in line-2.  There is insufficient antecedent basis for these limitations in the claims.  For the sake of compact prosecution, claims 3, 4 are interpreted in the instant Office action as follows: “the second dielectric constant” is corresponding to a dielectric constant of the second dielectric and “the first dielectric constant” is corresponding to a dielectric constant of the first dielectric as cited in parent claim 1.  This interpretation is to be confirmed by applicant in the next office action.
Claims 24, 25 each recite the limitations “the second dielectric constant” and “the first dielectric constant” in lines 1-2.  There is insufficient antecedent basis for these limitations in the claims.  For the sake of compact prosecution, claims 24, 25 are interpreted in the instant Office action as follows: “the second dielectric constant” is corresponding to a dielectric constant of the second dielectric and “the first dielectric constant” is corresponding to a dielectric constant of the first dielectric as cited in parent claim 13.  This interpretation is to be confirmed by applicant in the next office action.
Claim 13 (and dependent claims dependent therefrom) recites the limitation "the at least one conductive layer" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  For the sake of compact prosecution, claim 13 is interpreted in the instant Office action as follows: “the at least one conductive layer” is equivalent to “an at least one conductive layer”.  This interpretation is to be confirmed by applicant in the next office action.
Claim 14 recites the limitation "the dielectric layer" in line .  There is insufficient antecedent basis for this limitation in the claim.  For the sake of compact prosecution, claim 14 is interpreted in the instant Office action as follows: “the dielectric layer” is equivalent to “the plurality of dielectric layers” as cited in parent claim 13.  This interpretation is to be confirmed by applicant in the next office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9, 11, 13-14, 19-20, 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 20160372544 A1).
Regarding claim 1 as noted in the 112(b) rejection, Yang discloses a package substrate (Fig. 5B) comprising: at least one conductive layer (520(3), 520(2)); and a plurality of dielectric layers (516(3), 516(4)), each dielectric layer of the plurality of dielectric layers including: a first dielectric in first portions of each dielectric layer (530(3), 530(4)); and a second dielectric in second portions of each dielectric layer (514(1), 514(2)), the first portions and the second portions being arranged at alternating adjacent positions of each dielectric layer, the first dielectric being different than the second dielectric (localized low-k, [0007]) and each dielectric layer being alternately arranged with each of the at least one conductive layer.
Illustrated below is a marked and annotated figure of Fig. 5B of Yang.

    PNG
    media_image1.png
    394
    420
    media_image1.png
    Greyscale

Regarding claim 2 as noted in the 112(b) rejection, Yang discloses a package substrate (Fig. 5B), in which the at least one conductive layer comprises multiple layers, and the package substrate further includes one or more interconnections (518(3)) between the multiple layers.
Regarding claim 4 as noted in the 112(b) rejection, Yang discloses a package substrate (Fig. 5B), in which the second dielectric constant is less than the first dielectric constant (low constant, [0032]; not low-K [0034]).
Regarding claim 6 as noted in the 112(b) rejection, Yang discloses an integrated circuit device (Fig. 5A), comprising: a die (500) having one or more logic elements (504) on an active side of the die; and a package substrate (ILD layers above reference line, see annotated Fig. 5B above) coupled to the die, the package substrate having: at least one conductive layer (520(3), 520(2)); and a plurality of dielectric layers (516(3), 516(4)), each dielectric layer of the plurality of dielectric layers including: a first dielectric in first portions of each dielectric layer (530(1), 530(2)); and a second dielectric in second portions of each dielectric layer (514(1), 514(2)), the first portions and the second portions arranged at alternating adjacent positions of each dielectric layer, the first dielectric being different than the second dielectric (localized low-k, [0007]), and each dielectric layer being alternately arranged with each of the at least one conductive layer.
Regarding claim 7, Yang discloses an integrated circuit device (Fig. 5B), including at least one redistribution layer (interconnects, [0033]).
Regarding claim 9, Yang discloses an integrated circuit device (Fig. 5B), in which the first dielectric has a first dielectric constant (“not a low-K dielectric” [0034]) and the second dielectric has a second dielectric constant (“low constant dielectric” [0032]), the second dielectric constant being less than the first dielectric constant.
Regarding claim 11, Yang discloses an integrated circuit device (Fig. 5B), incorporated into at least one of a smartphone, a music player, a video player, an entertainment unit, a navigation device, a communications device, a personal digital assistant (PDA), a fixed location data unit, or a computer ([0038]).
Regarding claim 13 as noted in the 112(b) rejection, Yang discloses a method of providing a device (Fig. 5B), comprising: providing a die (500) having a logic element (504) on an active side of the die; forming a package substrate (ILD layers above reference line, see annotated Fig. 5B above) coupled to the active side of the die, the package substrate having a plurality of dielectric layers (516(3), 516(4)), each dielectric layer of the plurality of dielectric layers including: a first dielectric in first portions (530(1), 530(2)) of the at least one dielectric layer; and a second dielectric in second portions (514(1), 514(2)) of the at least one dielectric layer, the first portions and the second portions arranged at alternating adjacent positions of each dielectric layer, the first dielectric being different than the second dielectric (localized low-k, [0007]), and each dielectric layer being alternately arranged with each of an at least one conductive layer (520(3), 520(2)).
Regarding claim 14 as noted in the 112(b) rejection, Yang discloses a method (Fig. 5B), further comprising coupling at least one redistribution layer (interconnects, [0033]) to the plurality of dielectric layers.
Regarding claim 19, Yang discloses a method (Fig. 5B), further comprising selecting the second dielectric based on a logic component (504) on the active side of the die (“speed performance” [0032].
Regarding claim 20, Yang discloses a method (Fig. 5B), further comprising incorporating the device into at least one of a smartphone, a music player, a video player, an entertainment unit, a navigation device, a communications device, a personal digital assistant (PDA), a fixed location data unit, or a computer ([0038]).
Regarding claim 25 as noted in the 112(b) rejection, Yang discloses a method (Fig. 5B), in which the second dielectric constant is less than the first dielectric constant (low constant, [0032]; not low-K [0034]).

Note that claim 1 was previously address above, however, it’s being addressed differently here based on the reading of the reference, particularly to the assignment of the first dielectric and the second dielectric in order to address the dependent claim 3.
Regarding claim 1 as noted in the 112(b) rejection, Yang discloses a package substrate (Fig. 5B) comprising: at least one conductive layer (520(3), 520(2)); and a plurality of dielectric layers (516(3), 516(4)), each dielectric layer of the plurality of dielectric layers including: a first dielectric in first portions of each dielectric layer (514(1), 514(2)); and a second dielectric in second portions of each dielectric layer (530(3), 530(4)), the first portions and the second portions being arranged at alternating adjacent positions of each dielectric layer, the first dielectric being different than the second dielectric (localized low-k, [0007]) and each dielectric layer being alternately arranged with each of the at least one conductive layer.
Regarding claim 3 as noted in the 112(b) rejection, Yang discloses a package substrate (Fig. 5B), in which the second dielectric constant is greater than the first dielectric constant (low constant, [0032]; not low-K [0034]).
Note that claim 6 was previously address above, however, it’s being addressed differently here based on the reading of the reference, particularly to the assignment of the first dielectric and the second dielectric in order to address the dependent claim 8.
Regarding claim 6 as noted in the 112(b) rejection, Yang discloses an integrated circuit device (Fig. 5A), comprising: a die (500) having one or more logic elements (504) on an active side of the die; and a package substrate (ILD layers above reference line, see annotated Fig. 5B above) coupled to the die, the package substrate having: at least one conductive layer (520(3), 520(2)); and a plurality of dielectric layers (516(3), 516(4)), each dielectric layer of the plurality of dielectric layers including: a first dielectric in first portions of each dielectric layer (514(1), 514(2)); and a second dielectric in second portions of each dielectric layer (530(1), 530(2)), the first portions and the second portions arranged at alternating adjacent positions of each dielectric layer, the first dielectric being different than the second dielectric (localized low-k, [0007]), and each dielectric layer being alternately arranged with each of the at least one conductive layer.
Regarding claim 8, Yang discloses an integrated circuit device (Fig. 5B), in which the first dielectric has a first dielectric constant (“low constant dielectric” [0032]) and the second dielectric has a second dielectric constant (“not a low-K dielectric” [0034]), the second dielectric constant being greater than the first dielectric constant.
Note that claim 13 was previously address above, however, it’s being addressed differently here based on the reading of the reference, particularly to the assignment of the first dielectric and the second dielectric in order to address the dependent claim 24.
Regarding claim 13 as noted in the 112(b) rejection, Yang discloses a method of providing a device (Fig. 5B), comprising: providing a die (500) having a logic element (504) on an active side of the die; forming a package substrate (ILD layers above reference line, see annotated Fig. 5B above) coupled to the active side of the die, the package substrate having a plurality of dielectric layers (516(3), 516(4)), each dielectric layer of the plurality of dielectric layers including: a first dielectric in first portions (514(1), 514(2)) of the at least one dielectric layer; and a second dielectric in second portions (530(1), 530(2)) of the at least one dielectric layer, the first portions and the second portions arranged at alternating adjacent positions of each dielectric layer, the first dielectric being different than the second dielectric (localized low-k, [0007]), and each dielectric layer being alternately arranged with each of an at least one conductive layer (520(3), 520(2)).
Regarding claim 24 as noted in the 112(b) rejection, Yang discloses a method (Fig. 5B), in which the second dielectric constant is greater than the first dielectric constant (low constant, [0032]; not low-K [0034]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Das (US 20060151863 A1).
Regarding claim 15, Yang discloses a method (Fig. 5B), further comprising forming the first dielectric.
Yang fails to teach forming the first dielectric using a photoimageable dielectric (PID).  However, Yang clearly illustrates the plurality of dielectric layers are formed by stacking dielectric layers, these layers incorporating more than one dielectric material (i.e. first dielectric, second dielectric) and functioning as insulators in an interconnection structure (“critical path” [0033]).
Das discloses a comparable method of forming a dielectric layer in the same field of endeavor (Fig. 5), the dielectric layer incorporating a first dielectric (15) and a second dielectric (19), the method further comprising forming the first dielectric (15) using a photoimageable dielectric (PID) ([0051] “photo-imageable (also dielectric) material”).  Das further teaches the dielectric layer functions as an insulator in an interconnection structure (“circuitized substrate” [0054]).
Both Yang and Das teach methods of forming dielectric layers incorporating first and second dielectrics, however with different methods of forming the first dielectric.  Both devices operate normally and function the same as insulators in an interconnection structure, therefore the material of the first dielectric does not affect the function of the first dielectric.  One of ordinary skill in the art at the time of filling would have recognized that substituting the first dielectric of Das in place of the first dielectric of Yang, therefore using a photoimageable dielectric (PID), would have yielded predictable results.  The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situation. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 16, Yang in view of Das discloses a method (Yang, Fig. 5B), further comprising: applying the PID to the active side of the die; and exposing the PID (Das, “exposed” [0051]) to form one or more openings in the PID.
Regarding claim 17, Yang in view of Das discloses a method (Yang, Fig. 5B), further comprising forming the second dielectric via a screen printing process (Das, “screen or stencil printing” [0052]), the second dielectric filling the one or more openings in the PID (“Quantity 19 substantially fills opening 17” [0052]).
Regarding claim 23, Yang discloses a method (Fig. 5B), further comprising: applying the second dielectric and the first dielectric.
Yang fails to teach forming one or more openings in the first dielectric; applying the second dielectric to fill the one or more openings in the first dielectric.  However, Yang clearly illustrates the plurality of dielectric layers are formed by stacking dielectric layers, these layers incorporating more than one dielectric material (i.e. first dielectric, second dielectric) and functioning as insulators in an interconnection structure (“critical path” [0033]).
Das discloses a comparable method of forming a dielectric layer in the same field of endeavor (Fig. 5), the dielectric layer incorporating a first dielectric (15) and a second dielectric (19), the method further comprising forming one or more openings (17, Fig. 2) in the first dielectric; applying the second dielectric to fill the one or more openings in the first dielectric (Fig. 3).  Das further teaches the dielectric layer functions as an insulator in an interconnection structure (“circuitized substrate” [0054]).
Both Yang and Das teach methods of forming dielectric layers incorporating first and second dielectrics, however with different methods of forming the second dielectric.  Both devices operate normally and function the same as insulators in an interconnection structure, therefore the method of forming the second dielectric does not affect the function of the second dielectric.  One of ordinary skill in the art at the time of filling would have recognized that substituting the method of forming the second dielectric of Das in place of the method of Yang, therefore forming one or more openings in the first dielectric; applying the second dielectric to fill the one or more openings in the first dielectric, would have yielded predictable results.  The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situation. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Claim 22 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yang.
Regarding claim 22, Yang discloses an integrated circuit device (Fig. 5B), in which the first dielectric and the second dielectric are applied.  It is noted that Yang shows all aspects of the integrated circuit device according to the claimed invention and that the method of forming the second dielectric (i.e. one or more openings are formed in the first dielectric and the second dielectric is applied to fill the one or more openings), is an intermediated step that does not affect the structure of the final device.  However, it would be obvious to fill the second dielectric in openings in the first dielectric because it would self-align the second dielectric to the first dielectric, thus eliminating the need for a patterning step to pattern the second dielectric, resulting in reduced manufacturing cost.
With respect to claim 22, note that a “product by process” claim is directed to the product per se, no matter how actually made.  See In re Thorpe, 227 USPQ 964 (CAFC, 1985) and the related case law cited therein which makes it clear that it is the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  As stated in Thorpe,
even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935).

Note that the applicants have the burden of proof in such cases, as the above case law makes clear.
As to the grounds of rejection under section 103, see MPEP § 2113, which discusses the handling of “product by process” claims and recommends the alternative (§ 102/ § 103) grounds of rejection.
Response to Arguments
Applicant's arguments filed 4/7/2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues (pages 7-8) that Yuri, Das, and Kim do not teach, suggest, or render obvious at least, for example, the feature of “the first portions and the second portions arranged at alternating adjacent positions of each dielectric layer, the first dielectric being different than the second dielectric and each dielectric layer being alternately arranged with each of the at least one conductive layer” recited in amended claim 1.  Applicant makes similar arguments for amended claims 6 and 13 with respect to the first and second dielectric.
Examiner’s reply:
Applicant’s arguments with respect to claim(s) 1, 6, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            	/PHAT X CAO/            Primary Examiner, Art Unit 2817